Title: From Alexander Hamilton to Thomas Parker, 21 May 1799
From: Hamilton, Alexander
To: Parker, Thomas


          
            Sir,
            New York May 21st. 1799
          
          In the list transmitted furnished you of the Officers of your Regiment by some mistake L S Washington & Garnet Peyton are both marked 8. it is to be —  altered so as to give the 6th place to the former, the latter —— at present is correct.
          
            A H
          
          Thomas Parker—winchester Virginia
        